Citation Nr: 9933018	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
December 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above-noted claim.  The 
Atlanta, Georgia, RO presently has jurisdiction over this 
case.

The Board remanded this case in September 1997 for additional 
VA treatment records of the veteran.  The requested 
development has been accomplished to the extent necessary.

Additional evidence, consisting of an August 1999 examination 
report pertaining to headaches and sinusitis, was associated 
with the claims folder subsequent to the most recent July 
1999 supplemental statement of the case addressing the issue 
on appeal.  As the evidence does not pertain to treatment for 
a low back disorder, the claim need not be remanded to the RO 
for consideration and the issuance of a supplemental 
statement of the case in accordance with 38 C.F.R. § 19.31 
(1999).


FINDINGS OF FACT

1.  In October 1992, the RO denied entitlement to service 
connection for a low back disorder.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has not been presented or secured since the 
October 1992 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision that denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302(a) (1999).

2.  Evidence received since the October 1992 RO decision that 
denied entitlement to service connection for a low back 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Marine 
Corps from September 1952 to December 1959.  His service 
medical records reflect that in June 1953, at which time he 
was serving a 30-day sentence of confinement in the brig for 
going "AWOL," he required hospitalization for complaints of 
multiple physical woes, including low back pain.  He was 
found to be free of all symptoms after four days of 
hospitalization.  His diagnosis was anxiety reaction. 

The veteran reenlisted in the Marine Corps in February 1955, 
at which time he was found physically qualified for 
enlistment.  Other than some identifying body marks, scars, 
and tattoos, no specific complaints or abnormal clinical 
findings were reported on this examination, including of the 
spine. 

During the veteran's second enlistment period, service 
medical records reflect treatment for a strained back in June 
1956.  The veteran fell out of a car, twisted his back, and 
landed on his right shoulder.  Examination revealed mild 
muscle spasm of the lumbar region.  In July 1956, the veteran 
fell backward while in a truck and struck his right elbow on 
a rifle rack.  

In January 1959, the veteran was apparently involved in an 
automobile accident.  He complained, in pertinent part, of 
pains through his lower abdomen and across his back.  There 
was diffuse tenderness across the back.  The examiner's 
impression was upper respiratory infection and post-traumatic 
myositis.  An x-ray of the spinal column showed no pathology.  
On separation examination in December 1959, examination of 
the spine was normal.  

The veteran filed his original claim seeking VA disability 
compensation or pension benefits in March 1992.  He claimed 
entitlement to service connection for residuals of injuries 
to his lower back.  He stated that he injured his lower back 
in 1958 when his car overturned.  He was hospitalized for 
approximately two weeks and then on convalescent leave for 30 
days.  After service, he was treated for low back problems at 
the VA Medical Centers (VAMCs) in Huntsville and Birmingham, 
Alabama, in 1991. 

VA outpatient treatment records dated from 1991 to 1993 were 
obtained in conjunction with the claim.  A September 1991 x-
ray of the lumbar spine showed changes of lumbar spondylosis 
with marginal osteophytosis throughout and a question of 
degenerative disc disease of L5 over S1.

In a rating decision dated in October 1992, the RO denied 
service connection for residuals of a low back injury and 
notified the veteran of this decision and of his appellate 
rights by letter dated October 23, 1992.  The veteran did not 
file a notice of disagreement. 

The veteran sought to reopen his claim in September 1993.  
Additional evidence obtained included the following:  

(1)  Copies of the veteran's service medical records; 

(2)  A VA housebound/aid and attendance examination report 
conducted in August 1993 which noted pertinent complaints and 
diagnoses of chronic back pain; 

(3)  Private hospital reports from AMI Piedmont Medical 
Center reflecting a period of hospitalization in May 1993 for 
a heart attack;

(4)  Private outpatient treatment reports from the Ebenezer 
Medical Center dated from 1978 to 1990, reflecting no 
complaints or treatment for a low back disorder;

(5)  A statement from a private physician dated in January 
1994 regarding the veteran's May 1993 hospitalization for a 
heart attack.  

(6)  A June VA psychiatric examination report, which showed 
no complaints or findings of a low back disorder; 

(7)  July 1994 audio and audio-ear disease examination 
reports, which showed no complaints or findings of a low back 
disorder;

(8)  VA inpatient and outpatient treatment reports dated from 
1987 to 1998, showing complaints and treatment of a low back 
disorder.  A May to June 1993 VA hospitalization report 
showed a diagnosis of chronic back pain.  On psychiatry 
evaluation in August 1994, the veteran stated that his 
original back injury occurred during active service when a 
gun rack fell from a truck and landed on him.  He reportedly 
first saw a chiropractor in 1972.  Upon hospitalization in 
August 1994, the veteran gave a history of the onset of low 
back pain following a cardiac bypass operation in 1994.  He 
was diagnosed as having degenerative joint disease of the 
lumbar spine with radiculopathy.  In February 1995, the 
veteran gave a history of back problems since 1956.  He was 
hospitalized from February to March 1995, with a diagnosis of 
low back pain, chronic and probably secondary to degenerative 
joint process.  The veteran reported the onset of back pain 
five or six years earlier; and
  
(9)  Lay statements, including a transcript of the veteran's 
personal hearing held at the RO in September 1994.  The 
veteran stated that he was involved in a motor vehicle 
accident in January 1959.  He stated that he hurt his back 
several times during service.  While a passenger in a truck 
in 1956, a heavy gun rack reportedly fell on him.  His back 
was hurt; however, it was not treated.  The veteran felt that 
this injury caused his current low back disorder.  He also 
had to carry heavy packs during service.  After service, he 
first saw a chiropractor in 1963 or 1964.  He was currently 
receiving treatment from VA and from a chiropractor.  


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated October 23, 1992, the RO notified the veteran 
of the October 1992 rating decision denying entitlement to 
service connection for a low back disorder.  The veteran was 
also advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to October 1992 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the October 1992 RO rating decision, the 
evidence consisted, in pertinent part, of lay and medical 
evidence of a low back injury during service and post-service 
evidence of a low back disorder as a early as 1991.  There 
was no evidence of a nexus between the post-service 
disability and any inservice disease or injury.  Therefore, 
in order to be material, there would have to be competent 
evidence showing that the post-service low back disorder had 
its onset during active service or within any appropriate 
presumptive period (if arthritis) or was associated with an 
inservice finding or event.  Any "new" evidence would have 
to bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran's service medical records (item 1) were of record 
at the time of the October 1992 RO decision.  Hence, this 
evidence is duplicative of evidence previously reviewed and 
therefore not new.

To the extent that the veteran contends that he injured his 
low back during service and/or that his current low back 
disorder that was incurred during service (item 9), this 
evidence is not new.  His statements are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of this condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  

With respect to the post-service medical evidence that was 
not of record at the time the RO previously denied this claim 
in 1992 (items 2, 3, 4, 5, 6, 7, and 8), where this evidence 
reflects diagnosis and treatment of a low back disorder after 
the veteran's separation from service, the Board finds that 
it is cumulative.  In October 1992, the RO had before it 
medical evidence showing a documented history of treatment 
for a low back disorder after service.  The complaints and 
medical findings presented in these additional reports are 
essentially no different from those noted previously, as 
reviewed by the RO in 1992.  None of the cited records in any 
way provide a medical linkage of the veteran's current 
disability with his active military service.   This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  As stated above, what 
is lacking here is the kind of evidence needed to reopen this 
case, i.e., evidence which reflects that the veteran's 
current low back disability is related to in-service trauma 
or disease.

Medical records and lay statements, including from the 
veteran, (items 1-9) that do not mention a low back disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to October 1992 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a low back disorder. While the RO did 
not obtain copies of the veteran's Social Security 
Administration records (assuming that these benefits were 
awarded for disability) or his post-service chiropractors' 
records (dated several years after service), additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  There is no 
basis for speculating that such records would produce 
evidence necessary to reopen the veteran's claim for service 
connection for a low back disorder.  Brewer v. West, 11 Vet. 
App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material not having been submitted, the claim of 
entitlement to service connection for residuals of a low back 
injury is not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

